Citation Nr: 0126134	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  97-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and tinnitus.  

2.  Entitlement to service connection for disability of the 
feet claimed as residuals of bilateral frostbite.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, and the appellant's spouse



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran, who was born in January 1917, had active service 
as a cook from March 1941 to December 1945.  His report of 
separation shows that he served in Canada from June 1942 to 
September 1943, in the continental United States from 
September 1943 to November 1944 and in the European theater 
from December 1944 to November 1945.  He received no awards 
or decorations indicative of combat service, and there is no 
objective evidence that he ever served in combat.  

The hearing loss and tinnitus issues were previously before 
the Board of Veterans' Appeals (Board) in November 1998 when 
they were remanded.  In the November 1998 decision, the Board 
noted that a September 1997 rating decision had denied a 
claim for service connection for pes planus, which the 
veteran timely appealed.  However, the veteran had withdrawn 
that issue in January 1998.  A claimant may limit the scope 
of an appeal to less than maximum benefits by expressly 
indicating an intent that adjudication of certain specific 
claims not proceed.  38 C.F.R. § 20.204 (2000); Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993).

By the decision in November 1998, the Board denied service 
connection for dermatomycosis and for the residuals of a head 
injury, and remanded the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for bilateral hearing loss and tinnitus.  

In October 1999, the veteran claimed entitlement to service 
connection for disorders of the feet, including a skin 
condition, vascular insufficiency, poor circulation, and 
osteoarthritis which he claimed were residuals of frostbite 
he had suffered in service.  That claim was denied by rating 
decisions in November 1999 and February 2000.  The veteran 
pursued an appeal of that issue.  In testimony during a video 
conference hearing in August 2001, the veteran and his spouse 
provided information regarding all the issues currently 
before the Board.  At the hearing the veteran submitted 
additional evidence, with a signed waiver of initial 
consideration of it by the RO.  


FINDINGS OF FACT

1.  In February 1994, the RO denied service connection for 
hearing loss and tinnitus.  The veteran was notified of the 
decision that month, and he did not initiate an appeal.  

2.  In September 1996, the veteran requested that the claims 
be reopened and additional lay and medical information has 
been added to the record.  

3.  The evidence received since the February 1994 decision by 
the RO, when considered alone or in conjunction with all of 
the evidence of record, is not new and probative of the issue 
at hand, and not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for tinnitus and bilateral hearing loss.  

4.  The objective evidence does not support a relationship 
between any current disability of the feet and legs and the 
veteran's active service, including the claimed frostbite.  

5.  No currently diagnosed disability of the feet and legs 
was present during service, and his currently diagnosed 
arthritis was not present for many years after service.  


CONCLUSIONS OF LAW

1.  The February 1994 decision by the RO on the issues of 
service connection for hearing loss and tinnitus was not 
appealed and has become final.   The evidence received since 
that decision is not new and material; therefore, the 
veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  

2.  Service connection for the veteran's disabilities of the 
legs and feet is not in order because they were not incurred 
in or aggravated by service, his osteoarthritis may not be 
presumed to have been incurred in service and the 
disabilities cannot be attributed to frostbite incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107; 
38 C.F.R. §§ 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially it is noted that consideration has been accorded 
the veteran's argument that most of his service medical 
records are unavailable as they were apparently destroyed by 
a fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  The United States Court of Appeals 
for Veterans Claims (Court) has found that in such 
situations, the VA has a heightened duty to assist an 
appellant in developing the facts pertinent to his or her 
claim.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In the judgment of the Board, the VA has clearly met its duty 
to fully develop the evidence, but all attempts to obtain 
possible additional service medical records have been to no 
avail.  For example, on VA Form 21-3101, dated in July 1997, 
the NPRC indicated that no other service medical records 
could be located.  

Hearing Loss and Tinnitus

The service medical records are negative for hearing 
complaints, including tinnitus.  The separation medical 
examination reflects that the veteran's hearing was 15/15.  

When the veteran was hospitalized at the Memphis VA Medical 
Center in January 1986, he complained of problems related to 
chest trauma one month earlier.  He reported some balance 
problems while sitting, complaining that he felt he was 

falling to the left.  The report of hospitalization reflects 
no complaints of hearing loss or tinnitus.  The veteran's 
ears were normal on examination.  There were diagnoses of 
pernicious anemia, and left true vocal cord paralysis.  

The veteran filed his original claim, which was for pension 
benefits, in January 1986.  He reported that he had worked as 
the owner of a paint and body shop.   

In November 1993, the veteran filed a claim for compensation 
or pension.  His claimed disabilities included bilateral 
hearing loss with tinnitus, beginning in 1942 due to what he 
described as right ear injury with a busted ear drum.  In 
February 1994, the RO denied service connection for hearing 
loss and tinnitus.  He did not initiate an appeal.  

In a claim of October 1996, the veteran requested that the 
"buddy statement" he was submitting be considered in 
support of his attempt to reopen the claim for service 
connection for a head injury and damaged ear drum.  The 
attached affidavit, dated in September 1996, was provided by 
a service comrade who reported that the veteran had been hit 
with a glass milk bottle on the right side of the head at Ft. 
Lewis Washington in the fall of 1942 in a mess hall incident.  
He recalled that the veteran was taken to the hospital for 
the head injury and a damaged ear drum.  He recalled that 
they were short a cook for about two weeks while the veteran 
was hospitalized.  

By a December 1996 rating decision, the RO found that the 
evidence submitted by the veteran since the 1994 decision was 
not the new and material evidence which was required to 
reopen the claim.  

On a psychiatric VA examination in August 1997, the claims 
file was available.  The veteran was considered to be 
incompetent and only questionably reliable.  He complained 
that he had loss of hearing in the right ear that had been 
present since military service.  He described the incident in 
which he was struck in the head with a milk bottle in 
service, reported that he was knocked unconscious, and 
complained of marked hearing impairment and inability to 
understand what others were saying.  He also complained of 
continuing dizziness and noted that all his symptoms were 
becoming progressively worse.  Impaired hearing and tinnitus 
were listed as past history.  The diagnosis was dementia, 
moderately severe.  

During a hearing at the RO in January 1998, the veteran 
testified that he did not seek treatment for problems related 
to his "busted ear drum" following service, and that the 
first time he saw someone was at the Memphis VA Medical 
Center in 1985 or 1986.    

In April 1998, numerous clinical records were received, 
including a VA outpatient treatment report of April 1997; 
reports from P.K. Patel, M.D., dated from March 1992 to 
February 1998; reports from Alan E. Aycock, M.D., dated in 
January 1997 and February 1998; and reports from the Comanche 
County Memorial Hospital from April 1992 to December 1997.  

The reports from Dr. Aycock, reflect that the veteran 
complained that his hearing had decreased and that he had 
some tinnitus.  He told the physician of being struck in the 
right ear with a milk bottle while in service.  The physician 
noted that the veteran had a retracted right eardrum with 
some fluid in the middle ear, and severe to profound 
bilateral sensorineural hearing loss.  Dr. Aycock noted the 
veteran's history of 43 years of body shop work, a very noisy 
area.  Dr. Aycock concluded that there was no way to prove or 
disprove that he had an ear injury in service.  When he had 
placed tubes in the veteran's ears in 1989 he had not had a 
perforated membrane.  The diagnoses were bilateral 
sensorineural hearing loss, otitis, and impacted cerumen.  

The clinical records from the other providers pertain to 
treatment the veteran received during the 1990's and are 
primarily related to respiratory complaints and findings.  In 
the aggregate, no clinician related his current hearing loss 
or tinnitus to military service, other than to note the 
veteran's accounts.  

An affidavit, dated in October 1998, is from another service 
comrade who reported being stationed with the veteran at Fort 
Lewis, Washington, in 1942 and witnessing the veteran being 
injured by a blow to the head from a milk bottle.  It was 
also recalled that the veteran was treated at a local 
hospital for head injury and eardrum damage.  

The Board decision of November 1998 denied service connection 
for the residuals of a head injury; finding that there was no 
medical opinion of record which supported the veteran's 
belief that he had current disability residual to that 
injury.  The veteran did not appeal that finding and it is 
final.  

In October 1999, clinical records were received from the 
Family Medical Clinic reflecting treatment for, and an 
impression of, hearing loss.  No reference to service was 
included.  

By a July 2000 decision, the RO found that no new and 
material evidence to reopen the claim for service connection 
for hearing loss and tinnitus had been submitted.  

At the video conferencing hearing in August 2001, the veteran 
testified regarding the incident in service when an 
individual became irate because he was refused more food and 
threw a milk bottle at the veteran striking him above the 
right ear and knocking him out.  The veteran further 
testified that the next thing he knew he was waking up in the 
hospital.  He testified that more recently a physician who 
specializes in the problem, Dr. McGath, furnished ear drops 
and tablets for dizziness and told the veteran the problem 
was related to the incident in service.  

The letter presented at the hearing from John H. McGath, 
M.D., is dated in September 2000, and reflects that the 
veteran was returning with a complaint of benign positional 
vertigo, right serous otitis media, hearing loss, and chronic 
purulent sputum production.  On examination there were two 
small pinpoint perforations anteriorly in the tympanic 
membrane and a posterior central perforation which was almost 
marginal.  There was no drainage or evidence of infection.  
The impressions included resolved benign positional vertigo 
with canalith repositioning procedure, and resolved serous 
otitis media with spontaneous tympanic membrane perforation.  
The report includes no mention of the veteran's active 
service or of events therein, especially no indication that 
any of the current ear problems are related to the veteran's 
service.  

Unit reports in the claims folder, including those submitted 
at the hearing in August 2001, contain data regarding the 
veteran's duty stations and activities in which the veteran 
may have been involved during service.  They do not include 
specific references to the nature of any sickness the veteran 
had at any time during his active duty.  

The February 1994 decision by the RO denying service 
connection for a bilateral hearing loss and tinnitus has not 
been appealed and has become final.  38 U.S.C.A. § 7105.  The 
Board decision of November 1998 is also final with regard to 
the conclusion that the veteran had no current disability 
which could be related to the hear injury in service which he 
recalled.  In order to reopen a final decision, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims has 
held that VA must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209, 
219 (1999).  

In the context of the veteran's contentions that the claim 
should be reopened, the Board finds it notable that, during 
the hearing at the RO in January 1998, the veteran testified 
that he did not seek treatment for problems related to 
auditory problems following service until he was seen at the 
Memphis VA Medical Center.  The objective evidence reflects 
that the veteran's initial visit there was in January 1986 
more than forty years after the veteran's discharge, and even 
that hospital report is devoid of findings of hearing loss or 
tinnitus.  The Board is mindful that the veteran's service 
medical records are incomplete, but there were normal 
findings on the separation medical examination regarding his 
ears, and no residuals of the bottle injury he recalls were 
noted.  This chronology, coupled with the absence of 
objective evidence which would support his claim since the 
decision in 1994, is certainly against reopening the 
veteran's claim for service connection for a bilateral 
hearing loss and tinnitus.  

The only evidence showing that the veteran currently suffers 
from hearing loss and tinnitus of service origin, and of a 
nexus between the disabilities and service, is the hearing 
testimony, provided by the veteran and his wife.  There is 
some evidence substantiating the incident in service where 
the veteran was struck in the head by a glass milk bottle, 
however the final Board decision of November 1998 denied 
service connection for any residuals of that incident.  Thus, 
these lay affidavits alone cannot serve as a sufficient 
predicate to reopen the claim for service connection for 
hearing loss and tinnitus.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1991).  

In this case, recent medical records reflect diagnoses of 
bilateral sensorineural hearing loss and tinnitus, but none 
of the newly submitted clinical evidence since the final 
denial of the claim suggests a nexus to service.  
Sensorineural hearing loss is widely recognized as being due 
to excessive noise exposure, not an head injury.  
Furthermore, the veteran has offered no explanation as to how 
an injury to one ear could cause a bilateral hearing problem.  
The clinical records submitted in recent years are "new" in 
the sense that they did not exist when the claim was most 
recently denied on a final basis, however the evidence is not 
material for the purposes of 38 U.S.C.A. § 5108 because when 
considered alone or in conjunction with all of the evidence 
of record, the evidence is not probative of the issue at 
hand, and thus not so significant that it must be considered 
in order to fairly decide the merits of the claim.  The 
primary reason for this is that this new evidence does not 
provide objective evidence of a nexus between bilateral 
hearing loss and tinnitus initially manifested more than 
forty years after the veteran's termination of active duty 
and his service.  

Frostbite Residuals

With regard to this issue, the Board notes that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)] redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are pertinent 
to the hearing loss and tinnitus issues discussed above, but 
are not applicable to this issue, the implementing 
regulations are also effective November 9, 2000.  On this 
issue, the claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but indicates that the established event may be associated 
with service-connected disability.  

It is the judgment of the Board that the mandates of the VCAA 
have been met by the RO.  The record reflects that other than 
the search for additional service medical records which has 
been fruitless, the appellant has not alleged the existence 
of any medical records, or any other Federal government 
records, not currently in the claims file.  The Board notes 
that the appellant has been afforded examinations regarding 
his claims.  The findings on the examinations are full and 
complete and provide ample evidence for equitably deciding 
the matter before the Board.  In the absence of any 
indication that there is outstanding medical evidence which 
might be obtained, it appears that there is no readily 
identifiable evidence or source that would obligate the VA to 
further assist with development of the claim.  

Regarding the issue of the veteran's entitlement to service 
connection for the disabilities he claims are residuals of 
bilateral frostbite of the feet, the veteran argues that the 
entrance physical examination does not show any type of foot 
problems; that the exit examination shows athlete's feet and 
pes planus; and that it is a "known fact" that the skin 
condition caused by frostbite is often inaccurately diagnosed 
as athlete's feet.  The veteran has provided a lay statement 
from his spouse concerning when the foot condition started, 
and private clinical records which specifically refer to 
frostbite and its residuals.  It is argued that this provides 
the nexus to service and establishes a current diagnosis.  
Also, the veteran has provided copies of an Army Manual that 
show the effect of temperatures to minus thirty degrees; that 
his personnel file shows he was a cook; that in this capacity 
the veteran spent long hours providing meals, coffee and soup 
in tents with little heat, while wearing boots that were not 
designed for the temperatures he experienced.  It is argued 
that in the aggregate there is sufficient evidence to warrant 
service connection for frostbite and its residuals.  

The available service medical records do not include an 
entrance examination.  If one is in the possession of the 
veteran, he has not seen fit to provide it to the VA.  His 
available records do reflect that the veteran was in fact 
treated for a skin condition of the feet.  A treatment report 
of September 1945 notes that the veteran was seen for 
athlete's foot (tinea pedis-a fungal infection).  In 
addition, the separation examination report of November 1945 
discloses that the veteran had mild dermatomycosis (a 
superficial fungal infection) of the feet at the time.  The 
report of the veteran's hospitalization by the VA in January 
1986 reflects that his extremities were normal.  A May 1999 
outpatient report reflects frostbite residuals as an 
impression, based on the history provided by the veteran; 
however again there is no objective medical support provided 
for a determination that this finding could be related to the 
veteran's active service.  

In October 1999, clinical records were received from the 
Family Medical Clinic reflecting treatment during that year.  
The records included diagnoses of peripheral vascular 
insufficiency, osteoarthritis, and frostbite residuals, but 
no relationship between the diagnoses or any nexus to service 
is provided.  

In February 2000, the RO denied service connection for 
frostbite residuals.  

The report of a VA protocol examination for cold injuries, 
dated in July 2000, includes the veteran's reported history 
that he sustained frostbite of both feet during exposure to 
the snow, ice and wind, in 20 to 60 degrees below zero 
temperatures, during his service in Canada from September 
1942 to April 1943.  The veteran described his current 
complaints as poor circulation, arthritic type pain, and 
flaking of the skin on his feet.  

At the video conferencing hearing in August 2001, the veteran 
testified concerning the extremely cold temperatures he was 
forced to endure performing his duties as a cook in the 
service.  He testified that he lived in tents enduring 
temperatures of 50 to 60 degrees below zero, and that one 
Christmas, he believes 1943, the temperature was actually 65 
degrees below zero.  He recalled having frozen feet and 
requiring assistance to attend the Christmas eve show that 
year, and that his foot was frozen so hard during service 
that he could not even feel a stick striking it.  He also 
testified that he had frozen feet as the result of obtaining 
water for the unit during these extremely cold temperatures.  

The veteran further testified that he believed the frostbite 
was disguised as Athlete's foot on the separation 
examination, but that it definitely existed on a chronic 
basis during service as the result of the fact that he lived 
in tents and log cabins with insufficient heat.  Regarding 
the current condition of his feet, he testified that his feet 
give out, are heavy, and are hard to lift.  He periodically 
has to be off his feet for a couple of nights to two weeks.  

Also presented at the video hearing were pages purportedly 
from the veteran's diary reflecting that he had endured 
temperatures of 65 degrees below zero on Christmas Eve 1943 
and that he had frozen feet that month and was unable to 
walk.  

At the hearing, the veteran also submitted VA documentation 
explaining the protocol examinations for residuals of cold 
injury with emphasis on the conclusion included in the report 
that there may be no symptoms, once the acute cold injury has 
resolved, until many years later.  As previously noted, the 
veteran has waived initial consideration by the RO of the 
evidence submitted at the hearing.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Where a veteran served 
continuously for 90 days or more during a period of war, and 
osteoarthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Concerning the veteran's argument that the VA has failed to 
prove presumption of soundness on his exit examination 
regarding a foot condition, although there is a presumption 
of soundness on entrance into service when disabilities later 
manifested are not shown on the entrance medical examination, 
there is no such presumption regarding the separation medical 
examination.  See 38 C.F.R. § 3.304.

Here, the service medical records contain no reference to 
frozen feet, and frozen feet or its residuals were not 
manifested or mentioned on the veteran's separation medical 
examination.  Frostbite (freezing of the tissue), as such, 
was not reported by the veteran at separation or documented 
in the available service medical records, and the exposure 
described by the veteran is not consistent with a significant 
cold injury.  Per his recollections, he was not hospitalized 
or incapacitated and received minimal treatment.  The veteran 
argues that the skin conditions which were shown during 
service (athlete's foot and dermatomycosis) were actually the 
residuals of frozen feet.  It is apparent that all of the 
veteran's service medical records are not of record, since 
the entrance examination he refers to is not included.  
However, two records, which are dated after the recalled 
incident and refer to foot problems are of record and neither 
refers to frostbite.  He has not pointed to any medical 
treatment for anything possibly related to frostbite 
residuals until after he apparently self-diagnosed the 
disability over 50 years after separation, with no objective 
evidence to support the claim.  No one diagnosed the veteran 
as having fungal infections of the feet since 1945 and there 
is no plausible medical basis for the veteran's assertion 
that frostbite residuals could be confused with a simple 
fungal infection.  There is also medical evidence which is 
contrary to his claim in that the report of the veteran's 
hospitalization by the VA in January 1986, and the veteran's 
early claims for benefits, do not refer to any such disorder.  
Even at that time many years after service, the veteran had 
no pertinent complaints and the early examinations were 
negative for the subsequently reported problems of the feet 
and legs or any residuals of frozen feet.  

Although there is now evidence of multiple foot problems, 
including what one clinician describes as residuals of frozen 
feet, no clinician has attributed any current foot problem to 
the veteran's active military service.  Also, osteoarthritis 
was initially diagnosed years after service and is not shown 
to be of service origin.  The Board has carefully reviewed 
the evidence searching for objective support for the 
veteran's claim, but none is apparent.  Rather, the objective 
evidence requires conclusions that frostbite of the feet was 
not manifested during service, and there is no objective 
medical evidence relating any current foot symptoms to 
service or to frostbite.  

While the veteran is now convinced that he suffered frostbite 
in service and it is the cause of his current problems, he 
has been diagnosed with dementia and has been documented to 
be a poor historian.  His stories of causation have been 
inconsistent and are not supported by any independent source.  
His account of frostbite at Christmas time in 1943 is 
obviously untrue since he was not in Canada that winter, 
having returned to the States in September 1943.  The Board 
notes that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  Jones, 7 Vet. App. at 137; Espiritu, 
2 Vet. App. at 494-95.  Inasmuch as the record does not 
reflect that the veteran or his witnesses possess the medical 
training and expertise necessary to render an opinion as to 
either a diagnosis of frostbite residuals or the relationship 
of any current diagnosis to service, these lay statements 
alone cannot serve as the basis for a finding that the 
veteran has residuals of bilateral frostbite of the feet 
which are of service origin.  

Here, the great preponderance of the evidence is against the 
claim for service connection for the residuals of bilateral 
frostbite of the feet, there is no doubt to be resolved, and 
the appeal must be denied.  


ORDER

New and material evidence not having been submitted to reopen 
the claims for service connection for a bilateral hearing 
loss and tinnitus, the appeals on those issues is denied.  

Service connection for disability of the feet and legs 
claimed to be residuals of bilateral frostbite of the feet is 
denied.  



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals



 



